Judgment and order affirmed, with costs. Memorandum: The plaintiff was not required to call experts as to her future condition. If the jury believed the plaintiff would be unable to teach in the future, they could not refuse to act in that belief. (Record v. Village of Saratoga Springs, 46 Hun 448, 451, affd. 120 N. Y. 646; Meiselman v. Crown Heights Hospital, 285 N. Y„ 389, 396; Shaw v. Tague, 257 N. Y. 193, 195.) All concur. (The judgment is for plaintiff in an action for damages for personal injuries alleged to have been sustained by reason of plaintiff’s having been negligently struck by one of defendant’s busses. The order denies a motion for a new trial.) Present — Taylor, P. J., Dowling, MeCurn, Larkin and Love, JJ.